        Case 1:13-cv-07789-LGS Document 1503 Filed 09/24/20 Page 1 of 4


                                 A pre-motion conference will be held on October 7, 2020, at 10:40 a.m. The
                                 conference will be telephonic and will be held on the following conference
September 23, 2020               line: 888-363-4749, access code: 5583333. The time of the pre-motion
                                 conference is approximate, but the parties shall be ready to proceed by that
The Honorable Lorna G. Schofield time.
United States District Court
40 Foley Square                     Dated: September 24, 2020
New York, New York 10007                   New York, New York

        Re:    In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-CV-07789-LGS (S.D.N.Y.) (“Forex”)

Dear Judge Schofield:

        Forex Plaintiffs oppose Credit Suisse’s motion for an order permitting it to produce the
“Class Database” in the Allianz action. As explained below, Credit Suisse’s request rests on the
fallacy that there is an actual, live discovery dispute before the Court. There is not, and even if
there were, Credit Suisse lacks standing to bring its motion. Credit Suisse’s motion is also an
improper attempt to make an end run around Rule 45 and the additional protections it affords to
nonparties. Even if Credit Suisse’s request did not suffer from these procedural infirmities, it
would still violate the Forex protective order, grant Credit Suisse a free ride on Class Counsel’s
work, and fail to deliver on the efficiencies Credit Suisse postulates. The motion should be denied.

        Credit Suisse brings this motion to compel Forex Plaintiffs to produce the Class Database
in response to Rule 34 requests that the Allianz plaintiffs served on Credit Suisse in that separate
action. But the Allianz plaintiffs are not seeking the production of the Class Database through
those requests. There is no live dispute. Credit Suisse omits this inconvenient fact by failing to
“specify and quote or set forth verbatim” the discovery request and response to which their
application is addressed, as required by Local Rule 37.1.

        Because Credit Suisse is not the propounding party of the discovery, it lacks standing under
Rule 37 to compel production under the Allianz plaintiffs’ Rule 34 requests. The text of Rule
37(a)(3)(B) provides that “[a] party seeking discovery may move for an order compelling an
answer, designation, production, or inspection.” “Thus, only the party who propounded the
disputed discovery requests,” here, the Allianz plaintiffs, “has standing to move to compel their
answers.” MDAdvantage Ins. Co. of New Jersey v. Hasiuk, No. 16-CV-969, 2018 WL 3328049,
at *3 (E.D. Pa. July 6, 2018) (citing Payne v. Exxon Corp., 121 F.3d 503, 510 (9th Cir. 1997)
(“Only ‘the discovering party’ . . . may bring a motion to compel.”)); accord Kingsway Fin. Servs.,
Inc. v. PriceWaterhouse-Coopers LLP, No. 03 CIV. 5560 RMB HBP, 2009 WL 72165, at *3
(S.D.N.Y. Jan. 9, 2009) (citing In re Urethane Antitrust Litig., 237 F.R.D. 454, 457-58 (D. Kan.
2006)).

      Rather than pursue this motion, Credit Suisse should have served Forex Plaintiffs (or Class
Counsel), as nonparties to the Allianz action, with a Rule 45 subpoena. By moving under Rule 37,
         Case 1:13-cv-07789-LGS Document 1503 Filed 09/24/20 Page 2 of 4

Hon. Lorna G. Schofield
September 23, 2020
Page 2

Credit Suisse deprives Forex Plaintiffs of the heightened protections afforded to nonparties under
Rule 45.1 Credit Suisse’s motion is therefore improper and premature.

        Forex Plaintiffs developed the Class Database for the dual purposes of the settlement
claims process and prosecuting claims on behalf of the class against Credit Suisse. Forex Plaintiffs
disclosed the Class Database to Credit Suisse as part of their experts’ backup materials in
connection with class certification reports and designated it “Highly Confidential” under the
confidentiality order (ECF No. 555). Because the Class Database was designated “Highly
Confidential,” it may be used “solely for the purposes of the prosecution or defense” of the Forex
action “and for no other purpose whatsoever.” ECF No. 555, ⁋2. Credit Suisse, thus, received the
Class Database for the limited purpose of defending against the claims in Forex.2 Credit Suisse,
however, now seeks to use the Class Database in Allianz to defend against claims asserted by those
entities that opted out of Forex.

        Credit Suisse fails to provide any authority supporting the assertion that it acquired the
right to freely use the Class Database in Allianz merely because it was disclosed in Forex. While
the cases are “related” under Rule 13 of the Rules for the Division of Business Among District
Judges, they are not consolidated for discovery or trial, and there is no order providing that
disclosure in one case constitutes disclosure in the other.

        Similarly, the production of the raw data in Forex, and participation in subsequent meet
and confers, does not provide Credit Suisse with any right to use the Class Database in Allianz.
Credit Suisse produced its data pursuant to Forex Plaintiffs’ Rule 34 requests and elected to
informally confer with Forex Plaintiffs to avoid further Rule 30(b)(6) depositions (and/or other
discovery devices) on data topics. But compliance with discovery obligations in Forex should not
relieve Credit Suisse of its discovery obligations in the separate Allianz action.

       Credit Suisse’s motion is not a request for the production of discoverable party data.
Defendants produced the raw data underlying the Class Database in Allianz. Rather, Credit
Suisse’s request is for Class Counsel’s work product and Forex Plaintiffs’ expert analysis, which
Credit Suisse concedes took “substantial” and “considerable” time and expense to develop.
Notably, in over seven years of defending regulatory, criminal, and civil matters worldwide,
apparently, Defendants have failed to create their own database out of the raw data they produced
in Forex, despite their prodigious IT resources and the availability of in-house FX specialists.


1
         “Paragraph (c)(3),” renumbered in 2013 as (d)(3), “explicitly authorizes the quashing of a subpoena as a
means of protecting a witness from misuse of the subpoena power.” Fed. R. Civ. P. 45 advisory committee’s note to
1991 amendments. Subparagraph (d)(3)(A) “identifies those circumstances in which a subpoena must be quashed or
modified,” including to protect a subpoenaed person from “undue burden.” Id. Subparagraph (d)(3)(B) “identifies
circumstances in which a subpoena should be quashed unless the party serving the subpoena shows a substantial need
and the court can devise an appropriate accommodation to protect the interests of the witness.” Id.
2
         The parties’ expert backup materials (including voluminous data and computer programs) were not filed or
otherwise submitted to the Court. Accordingly, apart from Credit Suisse, Forex Plaintiffs have provided no other
party in Forex or Allianz with the Class Database.
          Case 1:13-cv-07789-LGS Document 1503 Filed 09/24/20 Page 3 of 4

Hon. Lorna G. Schofield
September 23, 2020
Page 3

Instead, they seek a free ride on Class Counsel’s efforts to achieve what they could not – or would
not – accomplish on their own.

        Credit Suisse suggests that Class Counsel should have no objection because a portion of
the Class Database’s cost was reimbursed to us out of the settlement funds. It would be unjust to
force the Forex Settlement Classes, which ultimately paid part of these costs from its settlements,
and Class Counsel, which bears the Class Database’s ongoing costs,3 to convey valuable work
product and expert analysis for nothing. There is no justification for such a free ride; it is not
reasonable to expect that Credit Suisse would obtain this work product and expert analysis even
for an exchange of cost. As Class Counsel explained to Credit Suisse, to the extent production of
the Class Database is ordered over Forex Plaintiffs’ objections, Forex Plaintiffs will seek
appropriate recompense from any party using the Class Database in order to capture its value
(beyond mere costs and lodestar) and reimburse the settlement funds from those proceeds.

         Finally, the efficiencies Credit Suisse posits as flowing from the production of the Class
Database are unrealistic. The Class Database would not be a plug-and-play solution such that once
it is produced, Defendants would be absolved from meeting and conferring with the Allianz
plaintiffs on data issues. Rather, putting aside that the Allianz plaintiffs have not agreed to use a
common database (Allianz, ECF No. 435-2 at 2-3), let alone the Class Database, the production of
the Class Database is more likely to create an additional layer of conferral issues – one with
Defendants on the scope and meaning of the raw data and another with Class Counsel and our
experts on how that data was cleaned, normalized, and integrated into the Class Database. This
would only further enmesh Class Counsel in protracted and repeated discussions in the separate
Allianz case with respect to information that is clearly protected from use outside of the Forex
litigation. Credit Suisse provides no authority for placing Class Counsel and class experts in the
unprecedented role of data experts in opt-out litigation. Class Counsel should not be saddled with
the burden of refereeing the opt-out case while we prepare the class case for summary judgment
and trial.

        Credit Suisse fails to show it has any right to use the Class Database in Allianz. For the
foregoing reasons, Forex Plaintiffs respectfully submit that Credit Suisse’s motion should be
denied.

                                           Respectfully submitted,

    SCOTT+SCOTT ATTORNEYS                                   HAUSFELD LLP
    AT LAW LLP

    s/ Christopher M. Burke                                  s/ Michael D. Hausfeld

3
          The Settlement Classes and Class Counsel have paid millions in costs (experts, hardware, software, and
security), as well as attorney time, in developing and maintaining the Class Database. The Settlement Classes bore a
portion of these costs by way of reimbursements to Class Counsel from the settlement funds. However, Class Counsel
continue to incur ongoing costs, which we have borne exclusively with no certainty that such costs will be recovered
in the future.
       Case 1:13-cv-07789-LGS Document 1503 Filed 09/24/20 Page 4 of 4

Hon. Lorna G. Schofield
September 23, 2020
Page 4

 Christopher M. Burke                   Michael D. Hausfeld
 600 W. Broadway, Suite 3300            1700 K Street, NW, Suite 650
 San Diego, CA 92101                    Washington, DC 20006
 Telephone: 619-233-4565                Telephone: 202-540-7200
 cburke@scott-scott.com                 mhausfeld@hausfeld.com
